Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 19-21 directed to a species non-elected without traverse.  Accordingly, claims 19-21 have been cancelled.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
	The prior art does not show or fairly suggest the claimed invention of a lens having at least an immersion material layer, having the claimed structure and claimed limitations, wherein a rejection under 35 USC 102 or 103 would be improper. Please particularly note the combination of claimed structural elements and claimed conditional limitations, including as recited in the amended independent claim 13 (where claims 14-18 depend from claim 13), a lens, comprising: an immersion material layer having opposite first and second surfaces; and a plurality of separate anti-reflective phase shift layers embedded in the immersion material layer between the first and second surfaces, the anti-reflective phase shift layers being spaced apart from one another by portions of the immersion material layer extending between adjacent ones of the plurality of anti-reflective phase shift layers, the lens including: a first anti-reflective phase shift region configured to transmit received light without a phase shift; a second anti-reflective 
Also note the reasons for indicating allowable subject matter provided in the office action mailed on 10-28-21, on pages 6 and 7, paragraphs 6 and 7, with respect to claims 1-12.
An object of the present invention is to provide a wafer level optical lens, having phase shift layers and anti-reflective coatings, thereby creating diffractive optical lens having another material different from the refractive index of diffractive structures allows an extra degree of design freedom and embeds the diffractive optical lens within an optical chip, i.e. wafer-to-wafer bonding.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Specification
The lengthy specification (i.e. 24 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings were received on 10-29-18.  These drawings are approved.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN A LESTER whose telephone number is (571)272-2332.  The examiner can normally be reached on M-F: 10am-6pm (ET); subject to flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/EVELYN A LESTER/Primary Examiner
Art Unit 2872